El Juez Asociado Señor Rebollo López
—cónsono con el criterio disidente que expresara en ocasión de que el Tribunal denegara la primera moción de reconsideración presentada por Hogares Crea, Inc.— está conforme con que se deje sin efecto la sentencia recurrida. Igualmente entiende procedente la imposición de una sanción económica al abogado original de Hogares Crea, Inc. Disiente, sin embargo, de la imposición de la sanción económica a Hogares Crea, Inc., por cuanto en-tiende que al dicha parte no ser responsable de la actuación de dicho abogado —situación que acepta la propia opinión emi-tida por el Tribunal— no hay base legal para imponerle la referida sanción.
El Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Hernández Denton se inhibieron. El Juez Asociado Señor Alonso Alonso no intervino.